DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1a (Figure 1), 41a (Figures, 1a, 2), 31a (Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Claim 2 discloses a pulling and transmission means, but it is unclear from the specification what this entails.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the width adjusting mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends from claim 1 and a width adjusting mechanism is not introduced until claim 2.  Further, the width adjustment mechanism introduced in claim 2 is claimed in such a way that it is not required.  Claim 3 should depend from claim 2 and the width adjusting mechanism should be positively claimed to correct indefiniteness.  The claims will be examined as best understood, however appropriate correction is required.

Claims 2, 3, 5, 6, recites the limitation "the lower hooks" in lines 7, 4, 3, and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1, recites the limitation "the cabin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
2, recites the limitation "the actuators" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, recites the limitation "the legs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

A sampling of the antecedent basis issues found in the claims are listed above.  The claims appear to be replete with antecedent basis issues and applicant is required to review and correct the claims to cure the claims of all antecedent basis issues.  The claims will be examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9, 11, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoyama (2021/0105926)

Regarding claim 1, Aoyama discloses an arrangement for attaching a working tool (3) to a working machine (2) preferably to a three point hitch (5) of the working machine, comprising a pushing arm (6), two pulling arms (7L,7R), a coupling mechanism (36) for attaching the three point hitch from the cabin of the working machine to the working tool (pgph 0084). 

Regarding claim 2, the coupling mechanism comprise a lifting and lowering mechanism (42) operable from the cabin of the working machine.



Regarding claim 8 and 18-20, Aoyama discloses an arrangement for attaching a tool to a working machine wherein travel path, control and locking of the upper hook includes a rotary movement around a horizontal joint as well as latching of the upper hooks and the lower hooks to the working tool to keep the vertical distance between the upper hook and the lower hooks substantially constant.

Regarding claim 9, the quick hitch has means (42) for lifting and lowering movement of the upper hook operable from the cabin of the working machine.

Regarding claim 11, the latch mechanisms are operated from the cabin of the working machine.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (2021/0105926) as applied to claims 1 and 2 above and further in view of Farnsworth et al. (7,461,702).

Regarding claims 3, 4 and 13, Aoyama discloses the invention as described above, but fails to disclose a width adjusting mechanism operable from the cab of the working 


Regarding claim 5, the combination discloses a locking mechanism (72) for locking the distance between the lower hooks.


Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (2021/0105926) as applied to claims 1 and 2 above and further in view of Geisthoff (3,889,980).
Regarding claim 7, Aoyama discloses the invention as described above, but fails to disclose that the upper hook latch and lower hook latches are connected.  Like Aoyama, Geisthoff also discloses a three point hitch with hooks/latches.  Unlike Aoyama, Geisthoff discloses that the upper latch can be connected to the lower latches such that the lower latches are operated with the movement of the upper latch for a one step operation to connect the working tool to the hitch (Figure 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a single latch moving mechanism in Aoyama as taught by Geisthoff as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007) to simplify the connection process.

Regarding claim 12, Aoyama discloses that the latch mechanisms are operated from the operators cab, but fails to disclose the details of the latches.  Geisthoff discloses that the latches are guided wire or guided flexible elements actuating the . 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (2021/0105926) as applied to claims 1 and 2 above and further in view of Ollefs (6,758,285).

Regarding claim 10, Aoyama discloses the invention as described above, but fails to disclose hydraulic length adjustable stoppers attached to the first and second pulling arms.  Like Aoyama, Ollefs discloses a three point hitch coupling system for a work vehicle.  Unlike Aoyama, Ollefs discloses lateral struts (11,4) connected to the bottom pulling arms to aid in coupling the hitch to the coupler.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include lateral struts connected to the pulling arms in Aoyama as taught by Ollefs to aid in attaching the hitch to the coupler as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perin (4,176,727) discloses a lever (74) to couple/uncouple the latches and discloses that the lever can be replaced by a hydraulic mechanism operated from the cab. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671